Per Curiam. This case involves multiple claims of relief and liability among multiple parties. The trial court dismissed one defendant, Ford Motor Company, on the basis of lack of venue. The other parties now seek to appeal that ruling. However, the order of the trial court does not recite that there is no just reason for delaying an appeal nor does it direct the entry of a final judgment in favor of Ford Motor Company. Therefore, ARCP Rule 54 (b) requires that the present appeal be dismissed without prejudice to appeal when a final judgment is entered.